Citation Nr: 0525853	
Decision Date: 09/21/05    Archive Date: 09/29/05

DOCKET NO.  04-24 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an increased rating for post-gastrectomy 
syndrome, status post-gastrectomy and vagotomy for chronic 
peptic ulcer disease with irritable bowel syndrome, currently 
evaluated as 30 percent disabling.

2.  Entitlement to an increased rating for residuals from 
hemorrhoidectomy, impairment of sphincter control, currently 
evaluated as 10 percent disabling.

3.  Entitlement to service connection for residuals of 
cholecystectomy

4.  Entitlement to service connection for depression.

5.  Entitlement to a total disability rating based on 
individual unemployability due to service connected 
disability (TDIU).




REPRESENTATION

Appellant represented by:	Barbara Scott Girard, Attorney 
at law


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The veteran served on active duty from October 1972 to 
January 1979.

The instant appeal as to the cholecystectomy, 
hemorrhoidectomy, and post-gastrectomy syndrome claims arose 
from a May 2004 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO), in Wichita, Kansas, which 
denied a claim for service connection for a cholecystectomy, 
denied an increased rating for residuals of a 
hemorrhoidectomy with impairment of sphincter control, and 
granted an increased rating, to 30 percent, for post-
gastrectomy syndrome.  The TDIU claim is on appeal from a 
September 2004 rating decision which denied that benefit, and 
the depression claim was initially denied in a February 2005 
rating decision.

The Board of Veterans' Appeals (Board) notes that the veteran 
also initially appealed claim for service connection for 
post-traumatic stress disorder (PTSD) which had been denied 
in the September 2004 rating decision.  However, the veteran 
withdrew this appeal, through his representative, in 
correspondence dated December 31, 2004.

The claims for TDIU and for service connection for depression 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's post-gastrectomy syndrome, status post-
gastrectomy and vagotomy for chronic peptic ulcer disease 
with irritable bowel syndrome is manifested by complaints of 
abdominal pain, diarrhea, and constipation and does not 
include melena, weight loss, or moderate postgastrectomy 
symptoms.

2.  The veteran does not currently have hemorrhoids which are 
shown to be large or thrombotic or with persistent bleeding 
and with secondary anemia or fissures; or are irreducible 
with excessive redundant tissue; or frequently recur.

3.  Competent evidence of a nexus between residuals of a 
cholecystectomy and service, to include as secondary to a 
service-connected disability, is not of record.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation greater than 30 percent 
for post-gastrectomy syndrome, status post-gastrectomy and 
vagotomy for chronic peptic ulcer disease with irritable 
bowel syndrome, have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
4.1, 4.3, 4.7, 4.113, Diagnostic Code 7308-7319 (2004).

2.  The criteria for an evaluation greater than 10 percent 
for status post hemorrhoidectomy, impairment of sphincter 
control, have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 
4.7, 4.113, Diagnostic Code 7336-7332 (2004).

3.  Residuals of a cholecystectomy were not incurred in or 
aggravated by the veteran's active military service, 
including due to a service-connected disability.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.303, 3.310 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the VCAA 
which eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and provided an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.

The United States Court of Appeals for Veterans Claims 
(Court) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), held, in part, that a VCAA notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  

The Board finds that the appellant was provided proper VCAA 
notice with respect to this case.  The appellant was provided 
with a VCAA letter dated February 9, 2004, prior to the 
initial adjudications of the claims.  This letter provided 
content complying notice to the claimant.  In this regard, 
the Board notes that while the February 9 letter did not 
specifically mention residuals of hemorrhoidectomy or 
cholecystectomy residuals, it did inform him what information 
and evidence was needed to substantiate his claims for 
entitlement to service connection and for an increased 
rating.  Further, the June 2004 statement of the case (SOC) 
did specifically address these matters.  

The February 2004 letter also advised the veteran that VA 
would attempt to get any relevant federal evidence as well as 
any private medical evidence which he identified and informed 
him that he needed to provide enough information about any 
records so that they could be requested.  Further, the SOC 
provided him with the law relevant to the VCAA.  

With regard to the fourth element of notice, the Board notes 
that VA has not literally requested the appellant to provide 
"any evidence in his possession" that pertained to his 
claims.  However, as a practical matter, he has been fully 
notified of the need to provide such evidence.  As noted 
above, the VCAA notice letter informed the veteran of his and 
VA's respective responsibilities in obtaining evidence, and 
notified him that he was ultimately responsible for providing 
the information and evidence to support his claims.  Given 
this correspondence, it is untenable that the veteran would 
have refrained from submitting any relevant evidence he might 
have had.  Accordingly, the Board is satisfied that the 
veteran has been adequately informed of the need to submit 
relevant evidence in his possession, and that the Board may 
proceed to an appellate decision without risk of prejudice.  
See also VAOPGCPREC 1-2004, 69 Fed. Reg. 25,174 (May 5, 2004) 
(holding that the Court's statement in Pelegrini, to the 
effect that 38 U.S.C.A. §§  U.S.C.A. § 5103(a) and 
38 U.S.C.A. §§  C.F.R. § 3.159(b)(1) require VA to include 
this fourth element as part of its VCAA notice, is obiter 
dictum and not binding on VA).

With respect to the VA's duty to assist, VA has developed 
service medical and personnel records, VA treatment records, 
and a VA examination with medical opinions.  The appellant 
has provided written statements.  He has not identified any 
additional pertinent evidence.  The Board is not aware of a 
basis for speculating that relevant evidence exists that VA 
has not obtained or attempted to obtain.  Thus, as sufficient 
data exists to address the merits of the claims, the Board 
concludes that the VA has adequately fulfilled its statutory 
duty to assist the appellant in the development of the 
claims.  

In the circumstances of this case, additional efforts to 
assist or notify the veteran in accordance with the VCAA 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided). 

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Increased rating claims

The veteran argues that an increased disability rating is 
warranted for his gastrectomy and hemorrhoidectomy residuals.  
Having carefully reviewed the evidence of record in light of 
the applicable law, the Board has determined that these 
claims will be denied because the preponderance of the 
evidence is against the claims.  

The law provides that disability ratings are intended to 
compensate reductions in earning capacity as a result of the 
specific disorder.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify various disabilities.  See 
38 C.F.R. Part 4.  In considering the severity of a 
disability it is essential to trace the medical history of 
the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of 
the whole recorded history is necessary so that a rating may 
accurately reflect the elements of disability present.  38 
C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  
While the regulations require review of the recorded history 
of a disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  



Gastrectomy residuals

The veteran's post-gastrectomy syndrome, status post-
gastrectomy and vagotomy for chronic peptic ulcer disease 
with irritable bowel syndrome, is currently evaluated as 30 
percent disabling under Diagnostic Code 7308-7319, for 
postgastrectomy and irritable colon syndromes.  As an initial 
matter, the Board notes that the current 30 percent rating is 
the maximum rating allowed by the rating schedule for 
irritable colon syndrome under Diagnostic Code 7319.

Under Diagnostic Code 7308, a 20 percent evaluation is 
warranted for mild postgastrectomy syndrome with infrequent 
episodes of epigastric distress with characteristic mild 
circulatory symptoms or continuous mild manifestations.  A 40 
percent evaluation is warranted for moderate postgastrectomy 
syndrome with less frequent episodes of epigastric disorders 
with characteristic mild circulatory symptoms after meals but 
with diarrhea and weight loss.  A 60 percent evaluation is 
assigned for severe postgastrectomy syndrome associated with 
nausea, sweating, circulatory disturbance after meals, 
diarrhea, hypoglycemic symptoms, and weight loss with 
malnutrition and anemia. See 38 C.F.R. § 4.114, Diagnostic 
Code 7308 (2003).

The evidence of record does not support a higher, 40 percent, 
rating under Diagnostic Code 7308.  The veteran's 
symptomatology does not more nearly approximate moderate 
postgastrectomy syndrome with less frequent episodes of 
epigastric disorders with characteristic mild circulatory 
symptoms after meals but with diarrhea and weight loss.  The 
medical evidence reveals that the veteran has not had 
significant weight loss.  A July 2003 operative record noted 
that the veteran had no weight loss and no melena or 
hematochezia.  The October 2003 VA examination report found 
that the veteran's weight had been essentially stable over 
the last year.  At the time of the examination, he weighed 
183.3 pounds, and one year earlier he weighed 186 pounds.  A 
November 2003 VA treatment record also noted no weight loss.  
Further, an August 2004 esophagogastroduodenoscopy revealed a 
normal stomach and small bowel with post-surgical changes.

While the veteran complained of abdominal pain and 
alternating diarrhea and constipation, VA treatment records 
reveal that the veteran's symptomatology was improving with 
medication.  A May 2004 VA treatment record noted that the 
veteran's stool consistency had "markedly improved" and the 
veteran was having less frequent stools.  Further, an April 
2004 record noted that the medication was helping to relieve 
cramping.  As such, notwithstanding the appellant's 
subjective complaints of pain and diarrhea, the evidence of 
record, to include VA treatment records and examinations, 
does not warrant the assignment of a 40 percent disability 
evaluation under Diagnostic Code 7308 in the absence of the 
requisite epigastric symptomatology such as weight loss.

In a case such as this, where the evidence shows that the 
appellant's weight is stable, and no significant pathology is 
found in the entire esophagus or duodenum, a rating greater 
than 30 percent is not warranted pursuant to Diagnostic Code 
7308.  For these reasons, there exists no reasonable doubt 
that can be resolved in the appellant's favor.

The Board has considered Diagnostic Codes for other digestive 
disorders, but does not find that a higher rating is 
warranted under any other Diagnostic Code.  38 C.F.R. § 4.114 
(2004).  For these reasons, the Board finds that the 
veteran's overall symptomatology does not resemble that which 
would warrant an evaluation greater than 30 percent under the 
pertinent diagnostic codes.  38 C.F.R. § 4.7.  See 38 C.F.R. 
§ 4.126(b).

Hemorrhoidectomy residuals

The veteran's residuals from hemorrhoidectomy, impairment of 
sphincter control, are currently evaluated as 10 percent 
disabling under Diagnostic Code 7336-7332 for hemorrhoids and 
impairment of sphincter control.  

Under Diagnostic Code 7336, assignment of a 10 percent 
evaluation is contemplated where hemorrhoids are shown to be 
large or thrombotic, and where such are irreducible with 
excessive redundant tissue, and with evidence of frequent 
recurrences.  Where there is persistent bleeding and with 
secondary anemia or fissures, a 20 percent evaluation is 
warranted.

The evidence of record does not reveal that during the appeal 
period the veteran has had large or thrombotic hemorrhoids or 
hemorrhoids that are irreducible with excessive redundant 
tissue.  The evidence of record does not reveal frequent 
recurrences of hemorrhoids or persistent bleeding, secondary 
anemia or fissures.  In June 2001, the veteran denied pain 
and bleeding.  He likewise denied any bleeding condition 
during the October 2003 VA examination.  That report revealed 
an essentially normal rectal examination.  A November 2003 VA 
treatment record also noted normal blood tests and metabolic 
profile.  Therefore, a higher evaluation under Diagnostic 
Code 7336 is not warranted.

Under Diagnostic Code 7332 for impairment of sphincter 
control, a 10 percent rating is warranted with constant 
slight, or occasional moderate leakage.  A 30 percent rating 
is warranted with occasional involuntary bowel movements, 
necessitating wearing of a pad.  A 60 percent rating is 
granted with extensive leakage and fairly frequent 
involuntary bowel movements.  A 100 percent rating is 
warranted with complete loss of sphincter control.  

The Board does not find that the evidence supports a higher 
rating under this Diagnostic Code either.  Although the 
veteran reports slight or occasional moderate leakage, this 
symptom is contemplated by the 10 percent evaluation.  The 
evidence, including a June 2001 VA examination report, shows 
that the veteran is not required to wear a pad.  There was 
also no sign of fecal leakage and the veteran reported 
leakage only with excessive sitting or straining during 
physical activities.  Thus, the evidence of record does not 
support a higher rating under Diagnostic Code 7332.  The 
veteran's symptomatology does not more nearly approximate 
that higher evaluation.

The Board has considered Diagnostic Codes for other digestive 
disorders, but does not find that a higher rating is 
warranted under any other Diagnostic Code.  38 C.F.R. § 4.114 
(2004).  For these reasons, the Board finds that the 
veteran's overall symptomatology does not resemble that which 
would warrant an evaluation greater than 10 percent under the 
pertinent diagnostic codes.  38 C.F.R. § 4.7.  See 38 C.F.R. 
§ 4.126(b).

Service connection for residuals of a cholecystectomy

The veteran claims that his gallbladder disease, the surgical 
removal of his gallbladder (cholecystectomy), and any current 
residuals from that surgery are a result of his service-
connected gastrointestinal disorder.  The veteran does not 
contend, and the evidence does not show, that his gall 
bladder problems were incurred in or aggravated by service.

For the reasons set forth below, the Board finds that the 
preponderance of the evidence is against the veteran's claim.  
The service medical records reveal abdominal complaints that 
were attributed to a hiatal hernia but not gallbladder 
disease.

A December 2000 upper GI with KUB and barium did not note any 
findings relative to the gallbladder.  An August 2003 VA 
operative record noted that the veteran had a reportedly 
negative esophagogastroduodenoscopy approximately one year 
earlier, but that June 2003 scans of the abdomen, including 
an ultrasound revealed cholelithiasis and chronic 
cholecystitis.  In August 2003 the veteran underwent an open 
cholecystectomy.

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical or, in some circumstances, lay 
evidence of the incurrence or aggravation of a disease or 
injury in service or during the presumptive period; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The regulations also 
provide that service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d).  
Service connection is also warranted where the evidence shows 
that a chronic disability or disorder has been caused or 
aggravated by an already service-connected disability.  
38 C.F.R. § 3.310 (2004).

The Board has evaluated the evidence of record and must 
conclude that the preponderance of the evidence is against a 
finding that the veteran's residuals of a cholecystectomy are 
related to his service-connected gastrointestinal problems.  
The medical evidence of record fails to establish a 
relationship between service or any service-connected 
disability and his cholecystectomy residuals.  In fact, the 
only medical opinion which addresses this question, the 
October 2003 VA examination report, does not support the 
claim.  The October 2003 VA examiner concluded that "[t]he 
recent cholecystectomy in question is in no way related to or 
a result of previous acid peptic ulcer disease, or 
gastrectomy and vagotomy."  The examiner explained that 
"[t]he cholecystectomy is a separate entity caused by 
gallbladder stones and cholecystitis."

Statements by the veteran to the effect that any current 
residuals of gallbladder surgery are related to his service-
connected gastrointestinal problems do not constitute 
competent medical evidence.  As a layperson, lacking in 
medical training and expertise, the veteran is not competent 
to address issues which require expert medical opinions, to 
include medical diagnoses or opinions as to medical etiology.  
See generally Jones v. Brown, 7 Vet. App. 134, 137 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494- 95 (1992).

Accordingly, in light of the negative evidence with regard to 
the question of a link between the veteran's cholecystectomy 
residuals and any service-connected disability and the 
absence of any positive evidence on that question, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim for service connection for residuals of a 
cholecystectomy.  


ORDER

Claims for increased ratings for post-gastrectomy syndrome, 
status post-gastrectomy and vagotomy for chronic peptic ulcer 
disease with irritable bowel syndrome; and residuals from 
hemorrhoidectomy, impairment of sphincter control, are 
denied.

A claim for service connection for residuals of a 
cholecystectomy is also denied.


REMAND

With regard to the veteran's claim for TDIU, the Board notes 
that the evidence of record reveals that the veteran has a 
high school education and worked as a truck driver.  He has 
repeatedly asserted that he has not worked since 1999 because 
his service-connected gastrointestinal symptoms make 
employment impossible.  The October 2003 VA examiner 
indicated that the veteran's service-connected impaired 
sphincter control, irritable bowel syndrome, diarrhea, and 
incontinence "would preclude employment."  The record also 
shows that the veteran reported that he has applied for 
Social Security Administration (SSA) disability benefits; 
however these records have not been associated with the 
claims folder.

The Board notes that currently the veteran does not meet the 
minimum rating requirements needed for schedular 
consideration of unemployability under 38 C.F.R. § 4.16(a) 
and that the veteran's attorney has specifically requested 
that the VA refer this case to the Director of Compensation 
and Pension for consideration of an extraschedular TDIU in 
accordance with 38 C.F.R. § 4.16(b).  The record does not 
show that the RO has considered referral for an 
extraschedular TDIU.  Based on the evidence above, the Board 
finds that referral of this case to the Director of 
Compensation and Pension for consideration of an 
extraschedular TDIU in accordance with 38 C.F.R. § 4.16(b) is 
warranted. 

With regard to the veteran's claim for service connection for 
depression, the claims folders reveal that on April 25, 2005, 
the RO received the veteran's notice of disagreement with 
respect to the denial of service connection for depression in 
the February 2005 rating decision.  It does not appear from 
the record before the Board that the veteran and his attorney 
have been provided with an SOC concerning these issues; 
however, the veteran was notified by letter dated March 11, 
2005, that his claims folders were being transferred to the 
Board.  Where an SOC has not been provided following the 
timely filing of a notice of disagreement, a remand, not a 
referral to the RO, is required by the Board.  Manlincon v. 
West, 12 Vet. App. 238 (1999).  

In view of the foregoing, the case is REMANDED for the 
following actions:

1.  If it has not already done so, the RO 
should issue an SOC with respect to the 
issue of service connection for 
depression.  The veteran and his 
representative should be advised of the 
time period in which a substantive appeal 
must be filed in order to obtain 
appellate review of that issue.  

2.  The medical records associated with 
any Social Security Administration (SSA) 
disability claim with regard to the 
veteran should be requested and obtained 
from the SSA.  Failures to respond or 
negative replies should be noted in 
writing and associated with the claims 
folder.  If the records cannot be 
obtained, the veteran should be informed.  
He should be allowed an appropriate 
period of time within which to respond.  

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record and readjudicate the claims.  The 
RO should refer this case to the Under 
Secretary for Benefits or the Director of 
Compensation and Pension Service for 
consideration of an extra-schedular TDIU 
evaluation pursuant to 38 C.F.R. 
§ 4.16(b).

4.  If any of the benefits sought is not 
granted to the veteran's satisfaction, he 
and his attorney should be issued a 
Supplemental Statement of the Case and be 
afforded an appropriate opportunity for 
response before the claims files are 
returned to the Board for further 
appellate consideration.  

The purpose of this REMAND is to comply with governing 
adjudicative procedures.  The Board intimates no opinion as 
to any final outcome warranted.  No action is required of the 
veteran until he is further notified.  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).




	                     
______________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


